J-S06008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 JERMAINE DALTON CROSLEY                   :
                                           :
                    Appellant              :     No. 883 EDA 2021


             Appeal from the PCRA Order Entered April 7, 2021,
             in the Court of Common Pleas of Delaware County,
            Criminal Division at No(s): CP-23-CR-0002462-2016.


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

JUDGMENT ORDER BY KUNSELMAN, J.:                       FILED MARCH 14, 2022

      Jermaine Dalton Crosley appeals pro se from the order of the court

below denying his first petition for relief pursuant to the Post Conviction Relief

Act (“PCRA”). 42 Pa.C.S.A. §§ 9541-46. We affirm.

      The pertinent facts and procedural history may be summarized as

follows: On April 6, 2017, Crosley was convicted after a bench trial of first-

degree murder and a firearm violation.         On May 23, 2017, the trial court

sentenced him “to an aggregate sentence of 120 to 300 months’ incarceration

with a 14-year probationary tail[.]” Commonwealth v. Crosley, 180 A.3d

761, 763 (Pa. Super. 2018). Crosley appealed, and on February 28, 2018, we

affirmed his judgment of sentence. Id. On October 3, 2018, our Supreme

Court denied Crosley’s petition for allowance of appeal. Commonwealth v.

Crosley, 195 A.3d 166 (Pa. 2018).
J-S06008-22


      On April 9, 2019, Crosley filed a pro se PCRA petition, and the PCRA

court appointed counsel. On March 4, 2021, after being granted several time

extensions, PCRA counsel filed a motion to withdraw and a “no-merit” letter

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). On

March 9, 2021, the PCRA court issued a Pa.R.Crim.P. 907 notice of its intent

to dismiss Crosley’s PCRA petition without a hearing. The court also granted

PCRA counsel’s motion to withdraw. Crosley did not file a response. By order

entered April 7, 2021, the PCRA court denied Crosley’s petition. This appeal

followed.

      Crosley raises the following issues on appeal:

         1. Did the PCRA court err in concluding that [Crosley’s]
            PCRA petition has no arguable merit?

            A. He does not speak English, but a broken English called
               Patwa (Jamaican).

            B. [Crosley] was indeed defending himself from a gun
               wielding attacker.

Crosley’s Brief at 7.

      Before addressing these issues, we must first determine if they are

properly preserved for our review.         Both the PCRA court and the

Commonwealth contend that these claims are waived because Crosley failed

to file a Pa.R.A.P. 1925(b) statement of errors complained of on appeal. See

PCRA Court Opinion, 8/1/21, at 3; Commonwealth’s Brief at 4-5. Our review

of the record, however, reveals that, on May 4, 2021, the PCRA court ordered


                                    -2-
J-S06008-22



Crosley to file a Rule 1925(b) statement within twenty-one days, and Crosley

filed a timely statement on May 28, 2021.

        On appeal in PCRA proceedings, the Superior Court may affirm a PCRA

court’s decision on any grounds if the record supports it. Commonwealth v.

Benner, 147 A.3d 915, 919 (Pa. Super. 2016) (citation omitted). In his Rule

1925(b) statement, Crosley claimed that trial counsel was ineffective for

failing to raise a “Castle Doctrine” defense,1 and for advising him to proceed

with a bench trial when a “jury of his peers” would have found him “not guilty

based on the legislated Castle Doctrine.” Rule 1925(b) Statement, 5/28/21,

at 1 (emphasis omitted). Clearly, the issues Crosley now raises on appeal

were not raised in his Rule 1925(b) statement. For this reason, we agree with

the PCRA court and the Commonwealth that Crosley’s claims are waived. See

Commonwealth v. Melvin, 103 A.3d 1, 39 (Pa. Super. 2014). Thus, we

affirm the order denying Crosley post-conviction relief.2

        Order affirmed.




____________________________________________


1   See 18 Pa.C.S.A. § 505(2.2).

2 In its Rule 1925(a) opinion the PCRA court concluded that a review of
Crosley’s waiver colloquy refutes his claim of a language barrier. See PCRA
Court Opinion, 8/4/21, at 4-5. In addition, Crosley’s self-defense claim was
previously considered as part of Crosley’s direct appeal.

                                           -3-
J-S06008-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/14/2022




                          -4-